Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statements
The information disclosure statements filed on 08/07/2019 and 05/30/2019 are acknowledged.

	Status of the Claims
Claims 1-10 are pending and under examination.  

Claim Objection
	Claim 1 is objected to because it needs to define the acronym DAO as “diaminooxidase (DAO)” for the first time in the claim set.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating fibromyalgia, does not reasonably provide enablement for preventing fibromyalgia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Currently, the claim allows for both preventing and treating of fibromyalgia (a pain condition).
Regarding the state of the art, Borchers et al (Clinical Review of Allerg Immunology, 2015, volume 49, pages 100-151) teaches that fibromyalgia is a disorder that is part of a spectrum of syndromes that lack precise classification (abstract of Borchers).  Borchers teaches that fibromyalgia (FMS) is questioned whether it is a distinct entity, and thus, is not fully understood (Concluding Remarks).  Borchers also mentions here that it involves complex interactions and that focusing on the symptomology alone may not provide many new therapies.  Thus, the art recognizes that one may treat a recognized symptom from the fibromyalgia, but one cannot attack the fibromyalgia at its underlying cause because that is not understood.   Until fibromyalgia is better understood in terms of its underlying conditions, developing a preventative treatment would be extremely difficult without the work of those of skill in the art (a medical scientist).  
The instant specification does not provide for examples and data that would support prevention of fibromyalgia although the information provided is sufficient to provide for treating of fibromyalgia.  
Thus, due to the state of the art and the lack of working examples toward actual prevention of fibromyalgia in the instant application, one of skill in the art would have to conduct undue experimentation in order to find whether prevention would be enabled with the .  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Missbichler et al (U.S. Patent Application Pub. No. 2008/0193491; of record) in view of Zimmerman (“Pathophysiological Mechanisms of Fibromyalgia,” The Clinical Journal of Pain, Vol. 7, No. 1 pgs. S8-15 (1991); of record) and Meggs (“Neurogenic switching: a hypothesis for a mechanism for shifting the site of inflammation in allergy and chemical sensitivity,” Environmental Health Perspectives, Vol. 103, No. 1, pgs. 54-56 (1995); of record).
Missbichler et al teach compositions comprising diaminooxidase (“DAO”) (Abstract) (also commonly known as amine oxidase, histaminase, or diamine oxidase) and a method of treating a histamine-induced disease in a patient comprising administering a composition comprising an effective amount of DAO for, inter alia, epidermal (i.e., topical) administration (claim 31 and para [0028], [0049], and [0050]) wherein the composition is in the form of, inter alia, a hydrogel, ointment (i.e., cream), or spray (para [0040]) wherein the histamine is released from, inter alia, mast cells (para [0003]) and wherein the histamine-induced disease includes conditions associated with high levels of histamine in the blood which involve an increase in pain (e.g., headaches) (para [0012]).
Missbichler et al further teach the method wherein the DAO is in the form of granulated pellets (i.e., a powder) (para [0037]).
Missbichler et al further teach the method wherein the DAO is preferably from animal extraction (para [0043]).
Missbichler et al further teach the method wherein, in an exemplary embodiment, the composition comprises 3% by weight of DAO (para [0064]).
Missbichler et al further teach the method wherein the composition is applied to a medical device that is released in a controlled manner to the area affected by pain such as an inhalation spray (para [0056]) and dietary foodstuff adapted as a gastric-juice-resistant pellet, drops or infusion (para [0032] and [0036]).

Although Missbichler et al teach that the composition is useful for treating histamine-induced diseases associated with high levels of histamine in the blood, Missbichler et al do not specify that the particular disease to be treated is fibromyalgia.
Zimmerman teaches that histamine liberation resulting from a noxious stimulus and other activations of peptides from afferent C-fibers causes neurogenic inflammation that contributes to fibromyalgia (page S10, col 1, first full paragraph; see also “histamine liberation involved in inflammation” at page S9, col 2, last paragraph).  Zimmerman discusses abnormal spinal transmission and muscle spasms (abstract).  Thus, muscles and the spinal area are affected sites where one would look to apply treatment.  
Meggs also teaches that neurogenic inflammation caused by neurogenic switching plays a role in, inter alia, fibromyalgia (Abstract and page 54, col 3, last paragraph) and that “histamine can activate sensory nerves” involved with neurogenic inflammation (page 54, col 1, last paragraph to col 2, first full paragraph; page 55, col 1, last paragraph; and Figure 1: "Histamine binds to receptors on sensory neurons…Both histamine and substance P can bind effector cells, such as endothelial cells, mucus-secreting cells, and bronchial smooth muscle cells to produce inflammation”).
As to claims 1-7, 9, and 10, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Missbichler et al by specifically treating fibromyalgia as the histamine-induced disease because Missbichler et al teach that the inventive compositions comprising DAO are particularly useful for treating histamine-induced diseases and, therefore, one of ordinary skill in the art would have particularly prima facie obvious to substitute one histamine-induced disease for another, both treatable by administering DAO with a reasonable expectation of success.  Since Zimmerman discusses abnormal spinal transmission and muscle spasms, it makes obvious the topical application to sites overlying various muscles and spinal areas of the subject with fibromyalgia as these are envisioned as appropriate sites for need of treatment. 

Claim 8 in addition to Claims 1-7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Missbichler et al (U.S. Patent Application Pub. No. 2008/0193491; of record) in view of Zimmerman (“Pathophysiological Mechanisms of Fibromyalgia,” The Clinical Journal of Pain, Vol. 7, No. 1 pgs. S8-15 (1991); of record);  Meggs (“Neurogenic switching: a hypothesis for a mechanism for shifting the site of inflammation in allergy and chemical sensitivity,” Environmental Health Perspectives, Vol. 103, No. 1, pgs. 54-56 (1995); of record) and Kawamura US20090274748.  
Missbichler, Zimmerman, and Meggs teach the claims as discussed above.
Missbichler, Zimmerman and Meggs does not teach the bioadhesive patch of claim 8.
Kawamura teaches a medical percutaneous patch with nonaqueous solvent, copolymer, plasticizer, carrier/support and drug (abstract and claim 1 of Kawamura).  Kawamura teaches organic solvent at a concentration of 10 to 80 wt% (paragraph 27).  Kawamura teaches plasticizer at 10 to 40 wt% of the composition (paragraph 35).   As the majority of the items of the adhesive are the copolymer, the nonaqueous solvent and the optional plasticizer, the remaining up to 80 wt% is the copolymer (the adhesive support) (also see table 1 of Kawamura 
One of ordinary skill in the art at the time of instant invention would have included the DAO (drug that targets histamine) of Missbichler into the drug-adhesive compositions of Kawamura having low skin irritability and toxicity, and applied these to the skin as the references recognize the application of active agents on the skin of a subject (MPEP 2144.06).  Further, the teachings of Zimmerman and Meggs motivate the use of compositions with actives that can inhibit histamine in subjects with fibromyalgia as this is a mechanistic cause of fibromyalgia symptoms.  Thus, a skin adhesive containing drugs that are useful for treating fibromyalgia will be seen as an acceptable delivery system that is both safe and effective by the teachings of the references where skin-based delivery is recognized as useful for providing DAO to a subject in need of treating by teachings of Missbichler.   

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 10 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1, 3 and 7 of copending Application No. 15/283,778 in view of Missbichler et al (U.S. Patent Application Pub. No. 2008/0193491).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of preventing or treating fibromyalgia by administering an effective amount of DAO, including the same dosage forms and combined with a diet low in histamine-rich/releasing food.  Missbichler motivates the use of DAO in formulations for application to the skin while the copending claims allow for use of DAO to treat fibromyalgia.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613